Citation Nr: 1100920	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a cardiovascular disorder 
(claimed as heart condition), including hypertension and atrial 
fibrillation, including as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran (Appellant) served on active duty from November 1965 
to March 1966; from March 1972 to April 1972; from October 1990 
to February 1991; and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which, in pertinent part, denied service connection 
for atrial fibrillation, originally claimed as a heart condition.  
The Veteran did not request a hearing before the Board.   
 

FINDINGS OF FACT

1.  Service connection for diabetes mellitus has been established 
effective from September 2005. 

2.  The service-connected diabetes mellitus permanently worsened 
the hypertension. 

3.  The hypertension permanently worsened the atrial 
fibrillation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
hypertension was aggravated by the  service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, atrial 
fibrillation was aggravated by the Veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection, 
there is no reason to discuss how VA has satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  With chronic disease shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the veteran must 
show (1) the existence of a current (secondary) disability; (2) 
the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately 
caused the secondary disability.  38 C.F.R. § 3.310(a).  A 
veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or chronically worsened by the already service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that "when aggravation of a Veteran's non-
service-connected [secondary] condition is proximately due to or 
the result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation of 
a non-service-connected [secondary] condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a)").  If a veteran succeeds in establishing service 
connection for a secondary condition, "the secondary condition 
shall be considered a part of the original condition."  
38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for Cardiovascular Disorders

The Veteran essentially contends that he developed a heart 
disability, specifically hypertension and atrial fibrillation, 
secondary to service-connected diabetes mellitus.  Having 
considered all the evidence of record in light of the regulations 
noted above, the Board finds that, with the resolution of 
reasonable doubt in the Veteran's favor, service connection is 
warranted for hypertension and atrial fibrillation, as aggravated 
by the Veteran's service-connected diabetes mellitus.

First, the Board notes that the Veteran was diagnosed with 
hypertension in 1975, and was diagnosed with specifically atrial 
fibrillation in June 2005.  Subsequent treatment records indicate 
continuous treatment for atrial fibrillation.  Service connection 
for diabetes mellitus has been recognized from September 2005.  
While a February 1975 rating decision listed hypertension as a 
non-service-connected disorder, the Veteran had not claimed 
service connection for hypertension, and the February 1975 rating 
decision did not adjudicate service connection for hypertension.  
For this reason, the Veteran's September 2005 service connection 
for a "heart condition" was an original claim for service 
connection for both hypertension and atrial fibrillation.

The Board also finds that the Veteran's current hypertension and 
atrial fibrillation were aggravated by the Veteran's service-
connected diabetes mellitus.  In an August 2006 VA medical 
examination report, having reviewed the claims file and medical 
evidence, the VA examiner found that the Veteran's atrial 
fibrillation apparently had worsened since onset in Spring 2005.  
After a medical examination, the VA examiner diagnosed 
hypertension, though noting that the hypertension pre-dated the 
diabetes mellitus, and diagnosed atrial fibrillation.  Although 
the VA examiner in August 2006 first wrote that the atrial 
fibrillation was not caused by or a result of the Veteran's 
diabetes mellitus, further reading of the opinions in context 
reflects that the VA examiner more specifically opined that the 
service-connected diabetes mellitus worsened the hypertension, 
which in turn worsened the atrial fibrillation.  

The bases for the August 2006 VA examiner's opinions were that 
the Veteran currently had diabetes mellitus, hypertension, and 
atrial fibrillation; it was an established fact that diabetes 
could worsen hypertension; and it was medically accepted that 
hypertension was one of the causes of atrial fibrillation.  Based 
on these reasons, the August 2006 VA examiner opined that the 
Veteran's service-connected diabetes mellitus aggravated the 
hypertension, which in turn aggravated the atrial fibrillation.  
Considering the thorough review of the claims file, the medical 
examination, and the opinions based on the clinical record, the 
Board finds the August 2006 VA examiner's opinions to have 
probative value on the question of relationship by aggravation 
between the Veteran's service-connected diabetes mellitus and 
hypertension and atrial fibrillation.  See Prejean v. West, 
13 Vet. App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on their 
detail of their analysis).

The Board notes that, in an April 2007 VA opinion, a VA 
clinician, after reviewing the claims file, including the August 
2006 VA medical examination report, stated that diabetes mellitus 
was not known to cause atrial fibrillation.  The April 2007 VA 
examiner further noted that the Veteran had other risk factors of 
atrial fibrillation including his gender, hypertension, obesity, 
and asthma.  Although the April 2007 VA clinician opined that the 
diabetes mellitus did not cause atrial fibrillation, he did not 
opine as to whether the diabetes mellitus aggravated the atrial 
fibrillation.  In addition, the April 2007 VA examiner did not 
offer opinions as to whether the service-connected diabetes 
mellitus aggravated hypertension, and whether the hypertension in 
turn aggravated the atrial fibrillation.  For this reason, the 
Board finds that the April 2007 VA clinician's opinion that 
diabetes mellitus did not cause atrial fibrillation does not 
contradict the August 2006 VA examiner's finding that the 
Veteran's atrial fibrillation was aggravated by hypertension, 
which in turn was aggravated by the service-connected diabetes 
mellitus.  

Because the Board finds the August 2006 VA examiner's opinion to 
be of probative value in this matter, the Board finds that there 
is sufficient evidence indicating that the Veteran's service-
connected diabetes mellitus aggravated the hypertension, which in 
turn aggravated the atrial fibrillation.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for hypertension and service 
connection for atrial fibrillation are warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.

Service connection for atrial fibrillation is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


